Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2897774) in view of De Laforcade (US 2003/0007825), Swor (US 6029387) and Emerson (US 839567).
Regarding claim 1, Alexander teaches a dispenser for thread conditioner compound comprising: a base (21), two longitudinally extending sidewalls (23) attached to said base and being joined by two transverse sidewalls (24), a receptacle (interior of 21) for thread conditioning compound being defined interior to said two longitudinally extending sidewalls, said base and said two transverse sidewalls, each transverse sidewall having a notch (27) formed therein, wherein the dispenser further comprises a thread conditioner mass (silicones saturating felt pad 28).

It is noted that “during use” is being interpreted broadly because the claims do not define a particular mode of “use”.
De Laforcade teaches a notch (22) defining a saddle point (at 24 in Fig. 2). De Laforcade is considered to be analogous to the claimed invention, in that is pertinent to the problem faced by the inventor of how to apply a coating or treatment to a long thin strand of material.
Swor teaches an adhesive layer (124) attached to a base (122) for removably attaching an article to a solid surface.
Emerson teaches a thread conditioner mass (“solid lubricating material”, pg. 1, ll. 15-17) that is capable of transmitting pressure to a thread passing therethrough when pressure is applied to the surface of the thread conditioner mass (solids are capable of transmitting pressure). Emerson further teaches an open topped dispenser, which would provide access to manually apply pressure directly to the surface of the thread conditioner mass during use.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have modified the device of Alexander to have a saddle point as taught by De Laforcade for the purpose of better guiding the thread into and out of the thread conditioner (De Laforcade ¶68). It would have been further obvious to one of ordinary skill in the art to have provided the base of Stone with an adhesive layer as taught by Swor for the purpose of better attaching the device to a surface (Swor, col. 2, II. 15-23).  It would have been obvious to one of ordinary skill in the art 
Regarding claims 2 and 3, the combination of Alexander, De Laforcade, Swor and Emerson teaches the dispenser for thread conditioner compound of claim 1, wherein the dispenser is attachable to a surface.
The combination of Alexander, De Laforcade, Swor and Emerson does not teach that the lowermost extremity of each said notch is no more than about 6 or about 3 millimeters from said surface when so attached.
Alexander is silent as to the distance from the surface to the lowermost extremity of the notch.
Applicant has not disclosed that the claimed distance between the lowermost extremity of each notch and the surface solves a particular problem, provides a particular advantage or serves a particular purpose. It is further noted that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the combination of Alexander, De Laforcade, Swor and Emerson such that the lowermost extremity of each said notch is no more than about 6 or about 3 
Regarding claim 6, the combination of Alexander, De Laforcade, Swor and Emerson teaches the dispenser for thread conditioner compound of claim 1, but does not teach that each notch comprises two legs joined by a radiused bottom portion and forming a shape approximating a "U" or "V" shape such that the notch is wider at an open end of the "U" or "V" shape than at the radiused bottom portion.
Alexander does teach that "the slots can be of varying shape" (col. 3, II. 46-49).
De Laforcade teaches notches (22), each of which notch comprises two legs joined by a radiused bottom portion and forming a shape approximating a "U" or "V" shape such that the notch is wider at an open end of the "U" or "V" shape than at the radiused bottom portion (Fig. 1 and 3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the shape of the notches of Alexander to comprise two legs joined by a radiused bottom portion and forming a shape approximating a "U" or "V" shape such that the notch is wider at an open end of the "U" or "V" shape than at the radiused bottom portion as taught by De Laforcade, for the purpose of better guiding the thread into and out of the conditioner mass (De Laforcade, ¶68).
Regarding claim 7, the combination of Alexander, De Laforcade, Swor and Emerson teaches the dispenser for thread conditioner compound of claim 1, wherein the contents of the dispenser consists of the thread conditioner mass capable of transmitting pressure to a thread passing therethrough when pressure is applied directly to the surface of the thread conditioner mass (the solid lubricant taught by Emerson is fully capable of transmitting pressure to a thread).

Response to Arguments
Applicant's arguments filed 10 December 2020 have been fully considered but they are not persuasive.
Applicant argues that Alexander teaches away from a dispenser that provides access to manually apply pressure directly to the surface of a thread conditioner mass during use.
In response, it is noted that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123. Alexander does not discourage the use of solid lubricants. One of ordinary skill would therefore expect the device of Alexander to work equally well with the solid lubricant of Emerson.
Applicant argues that replacing the pads and liquid silicones of Emerson with a solid lubricant would render the Emerson device unsatisfactory for its intended purpose.
In response, it is noted that the modified device would still be fully capable of lubricating a thread during the use of a sewing machine. The Emerson device would therefore not be rendered unsatisfactory for its intended purpose of lubricating threads.
The arguments presented against the Trost and Roseman references are considered moot because they are no longer used in any rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY S OLIVER/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754